 1

 2

 3

 4

 5

 6

 7

 8
                              UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11    RAMON DANIEL VILLALOBOS,                          Case No. 1:19-cv-00442-DAD-EPG

12                   Plaintiff,
                                                        ORDER RE: STIPULATION FOR
13           v.                                         DISMISSAL OF DEFENDANT STEPHEN
                                                        SHELLANS, JR., WITH PREJUDICE
14    ARMENTA TIGGS-BROWN, P.A, et al.,

15                   Defendants.                        (ECF No. 23)

16

17         Plaintiff, Ramon Daniel Villalobos, and Defendants, Armenta Tiggs-Brown and Stephen

18    Shellans, Jr., have filed a stipulation to dismiss Defendant Stephen Shellans, Jr., M.D., with

19    prejudice (ECF No. 23). In light of the stipulation, the case against Defendant Stephan Shellans

20    has ended and the case is dismissed with prejudice only as to Defendant Stephan Shellans. See

21    Fed. R. Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). The

22    Clerk of the Court is directed to designate the motion to dismiss (ECF No. 23) as terminated.

23
     IT IS SO ORDERED.
24

25     Dated:     November 5, 2019                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
26
27

28
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


     2
